Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendments and remarks filed on 02/10/2022. Currently, claims 1-11 are pending.

DETAILED ACTION 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (Pub. No. US 2008/0003833 A1) in view of Choi et al. (Pub. No. US 2021/0111178 A1), herein Choi.
Regarding claim 1, Kim discloses a semiconductor structure, comprising: an active region 111 disposed over a semiconductor substrate 11 and having a first portion, a second portion, and a third portion arranged along a first direction, the third portion between the first portion and the second portion, wherein a shape of the first portion is different from a shape of the third portion, in a top view; an isolation structure 24 disposed over the semiconductor substrate and surrounding the active region; a first gate structure disposed between the first portion and the third portion of the active region; and a second gate structure disposed between the second portion and the third portion of the active region (Kim; Figs. 1B-7A  and paragraphs [0004]-[0005], [0024]-[0052]).  
Kim does not specifically show a width of the first portion is greater than a width of the third portion in the top view.
In the same field of endeavor, Choi (in Fig. 1G and paragraphs [0032], [0073]-[0075]) teaches a semiconductor structure, comprising: an “active pattern 11 having various shapes, for example, the active pattern 11 may include at least one active pattern 11a having a rectangular shape or a similar shape thereto, at least one active pattern 11b having a dumbbell shape or a similar shape thereto, at least one active pattern 11c having a comb shape or a similar shape thereto, and at least one active pattern 11d having a square shape or a similar shape thereto” to “reduce or prevent the active region from corner rounding, and thus an increase in area and/or contact between corners… accordingly, the active patterns may decrease in size without electric shorting therebetween. Consequently, a semiconductor device may increase in integration and improve in electrical characteristics (Choi; paragraphs [0100]-[0101])”.
Therefore, Kim in view of Choi teaches a semiconductor structure, comprising: an active region disposed over a semiconductor substrate and having a first portion, a second portion, and a third portion arranged along a first direction, the third portion between the first portion and the second portion, wherein a shape of the first portion is different from a shape of the third portion in a top view, and along a second direction perpendicular to the first direction, a width of the first portion is greater than a width of the third portion in the top view; an isolation structure disposed over the semiconductor substrate and surrounding the active region; a first gate structure disposed between the first portion and the third portion of the active region; and a second gate structure disposed between the second portion and the third portion of the active region.

Claim 1 is also rejected under 35 U.S.C. 103 as being unpatentable over Kim (Pub. No. US 2008/0003833 A1) in view of Im et al. (Pub. No. US 2013/0320345 A1), herein Im.
Regarding claim 1, Kim discloses a semiconductor structure, comprising: an active region 111 disposed over a semiconductor substrate 11 and having a first portion, a second portion, and a third portion arranged along a first direction, 
Kim does not specifically show a width of the first portion is greater than a width of the third portion in the top view.
In the same field of endeavor, Im (in Figs. 8, 10 and paragraphs [0117], [0130]) teaches a semiconductor structure, comprising: an “the active pattern 120 having a longitudinal axis which is extended in the second direction d2 and having a dumbbell shape is formed corresponding to the `H` shaped gate electrode GE2. The dumbbell shape may be defined by opposing ends being wider than a portion connecting the opposing ends. That is, based on the planar shape and/or dimensions of the underlying gate pattern, a width of a channel area of the active pattern may be different from the width of portions overlapping the source electrode and the drain electrode. Accordingly, the width of the channel layer of the transistor may be controlled”.
Therefore, Kim in view of Im teaches a semiconductor structure, comprising: an active region disposed over a semiconductor substrate and having a first portion, a second portion, and a third portion arranged along a first direction, the third portion between the first portion and the second portion, .

Claims 2-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Choi/Im, as applied above, and further in view of Jeon et al. (Pub. No. US 2020/0168611 A1), herein Jeon.
Regarding claims 2-3, Kim says “although not illustrated, a gate oxide layer, a gate electrode, and source/drain are formed to complete a saddle type transistor…” but does not specifically show a top surface of the first gate structure is below a top surface of the active region and a top surface of the second gate structure is below a top surface of the active region.  
However, in the same field of endeavor, Jeon teaches a semiconductor structure, wherein a top surface of the first gate structure GT1 is below a top surface of the active region and a top surface of the second gate structure GT2 is below a top surface of the active region (Jeon: Fig. 4-10 and paragraphs [0005], [0044]-[0121]) to have an appropriate operation characteristic and high reliability (Jeon: paragraphs [0003]-[0004]).  
Therefore, it would have been obvious to one of ordinary skill in the art to have a top surface of the first gate structure is below a top surface of the active 
Regarding claims 4-5, Kim in view of Jeon, and further in view of Choi/Im teaches the semiconductor structure of claim 1, further comprising a gate dielectric layer between the first gate structure and sidewalls of the first portion and the third portion of the active region, and a gate dielectric layer between the second gate structure and sidewalls of the second portion and the third portion of the active region (Kim; Figs. 1B-7A and paragraphs [0004]-[0005], and Jeon: Fig. 4-10 and paragraphs [0058]-[0121]).  
Regarding claim 6, Kim in view of Jeon, and further in view of Choi/Im teaches the semiconductor structure of claim 1, wherein the semiconductor structure comprises two transistors, a top segment of the third portion is a common source region of the transistors, and top segments of the first portion and the second portion are drains regions of the transistors (Kim; Figs. 1B-7A and paragraphs [0004]-[0005], and Jeon: Fig. 4-10 and paragraphs [0028], [0074]).  
Regarding claims 7-8, Kim in view of Jeon, and further in view of Choi/Im teaches the semiconductor structure of claim 1, wherein a sidewall of the first portion of the active region has a curved section, in the top view, and wherein a sidewall of the second portion of the active region has a curved section, in the top view (Kim; Figs. 1B-7A and paragraphs [0004]-[0005], and Jeon: Fig. 4-10 and paragraphs [0058]-[0121]).
Regarding claim 9, Kim in view of Jeon, and further in view of Choi/Im teaches the semiconductor structure of claim 1, wherein a shape of the second portion is same as that of the first portion (Kim; Figs. 1B-7A and paragraphs [0004]-[0005], and Jeon: Fig. 4-10 and paragraphs [0028], [0074]).  
Regarding claims 10-11, Kim in view of Jeon, and further in view of Choi/Im teaches the semiconductor structure of claim 1, wherein the active region has a first doped region and a second doped region, and wherein a dopant of the first doped region is different from that of the second doped region (Kim; Figs. 1B-7A and paragraphs [0004]-[0005], and Jeon: Fig. 4-10 and paragraphs [0023], [0077]-[0079], [0086]).

Response to Arguments 
Applicant’s arguments with respect to claims 1-11 have been fully considered, but are found to be moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALIHEH MALEK whose telephone number is (571)270-1874.  The examiner can normally be reached on M/T/W/R/F, 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B Gauthier can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



March 26, 2022

/MALIHEH MALEK/Primary Examiner, Art Unit 2813